
	
		I
		111th CONGRESS
		1st Session
		H. R. 4070
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2009
			Mr. Pomeroy (for
			 himself and Mr. Shimkus) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  incentives for the production of biodiesel.
	
	
		1.Reform of biodiesel income
			 tax incentives
			(a)In
			 generalSection 40A of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					40A.Biodiesel
				production
						(a)In
				generalFor purposes of
				section 38, the biodiesel fuels credit determined under this section for the
				taxable year is $1.00 for each gallon of biodiesel produced by the taxpayer and
				which during the taxable year—
							(1)is sold by such producer to another
				person—
								(A)for use by such
				other person’s trade or business (other than casual off-farm
				production),
								(B)for use by such
				other person as a fuel in a trade or business, or
								(C)who sells such
				biodiesel at retail to another person and places such biodiesel in the fuel
				tank of such other person, or
								(2)is used or sold by
				such producer for any purpose described in paragraph (1).
							(b)Increased credit
				for small producers
							(1)In
				generalIn the case of any eligible small biodiesel producer,
				subsection (a) shall be applied by increasing the dollar amount contained
				therein by 10 cents.
							(2)LimitationParagraph
				(1) shall only apply with respect to the first 15,000,000 gallons of biodiesel
				produced by any eligible small biodiesel producer during any taxable
				year.
							(c)Coordination
				with credit against excise taxThe amount of the credit determined under
				this section with respect to any biodiesel shall be properly reduced to take
				into account any benefit provided with respect to such biodiesel solely by
				reason of the application of section 6426 or 6427(e).
						(d)Definitions and
				special rulesFor purposes of this section—
							(1)BiodieselThe term biodiesel means
				liquid fuel derived from biomass which meets—
								(A)the registration
				requirements for fuels and fuel additives established by the Environmental
				Protection Agency under section 211 of the Clean Air Act (42 U.S.C. 7545),
				and
								(B)the requirements
				of the American Society of Testing and Materials D6751.
								Such term
				shall not include any liquid with respect to which a credit may be determined
				under section 40.(2)Biodiesel not
				used as fuelIf—
								(A)any credit was
				determined with respect to any biodiesel under this section, and
								(B)any person does
				not use such fuel for the purpose described in subsection (a),
								then there
				is hereby imposed on such person a tax equal to the product of the rate
				applicable under subsection (a) and the number of gallons of such
				biodiesel.(3)Pass-thru in the
				case of estates and trustsUnder regulations prescribed by the
				Secretary, rules similar to the rules of subsection (d) of section 52 shall
				apply.
							(4)Limitation to
				biodiesel produced in the United StatesNo credit shall be determined under this
				section with respect to any biodiesel unless such biodiesel is produced in the
				United States from raw feedstock. For purposes of this paragraph, the term
				United States includes any possession of the United
				States.
							(5)Limitation to
				biodiesel with connection to the United StatesNo credit shall be determined under this
				section with respect to any biodiesel which is produced outside the United
				States for use as a fuel outside the United States. For purposes of this
				paragraph, the term United States includes any possession of the
				United States.
							(6)Biodiesel
				transfers from an IRS registered biodiesel production facility to an IRS
				registered terminal or refineryCredit allowed under subsection (a) shall
				be allowed to the terminal or refinery referred to in section 4081(a)(1)(B)(i)
				in instances where section 4081(a)(1)(B)(iii) is applicable. Credit allowed
				under subsection (a) cannot be claimed by a terminal or refinery on fuel upon
				which the credit was previously claimed by a biodiesel producer.
							(e)Definitions and
				special rules for small biodiesel producers
							(1)Eligible small
				biodiesel producerThe term
				eligible small biodiesel producer means a person who, at all
				times during the taxable year, has a productive capacity for biodiesel not in
				excess of 60,000,000 gallons.
							(2)Aggregation
				ruleFor purposes of the
				15,000,000 gallon limitation under subsection (b)(2) and the 60,000,000 gallon
				limitation under paragraph (1), all members of the same controlled group of
				corporations (within the meaning of section 267(f)) and all persons under
				common control (within the meaning of section 52(b) but determined by treating
				an interest of more than 50 percent as a controlling interest) shall be treated
				as 1 person.
							(3)Partnership, s
				corporation, and other pass-thru entitiesIn the case of a partnership, trust, S
				corporation, or other pass-thru entity, the limitations contained in subsection
				(b)(2) and paragraph (1) shall be applied at the entity level and at the
				partner or similar level.
							(4)AllocationFor purposes of this subsection, in the
				case of a facility in which more than 1 person has an interest, productive
				capacity shall be allocated among such persons in such manner as the Secretary
				may prescribe.
							(5)RegulationsThe Secretary may prescribe such
				regulations as may be necessary—
								(A)to prevent the
				credit provided for in subsection (b) from directly or indirectly benefitting
				any person with a direct or indirect productive capacity of more than
				60,000,000 gallons of biodiesel during the taxable year, or
								(B)to prevent any
				person from directly or indirectly benefitting with respect to more than
				15,000,000 gallons during the taxable year.
								(6)Allocation of
				small biodiesel credit to patrons of cooperative
								(A)Election to
				allocate
									(i)In
				generalIn the case of a
				cooperative organization described in section 1381(a), any portion of the
				increase determined under subsection (b) for the taxable year may, at the
				election of the organization, be apportioned pro rata among patrons of the
				organization on the basis of the quantity or value of business done with or for
				such patrons for the taxable year.
									(ii)Form and effect
				of electionAn election under clause (i) for any taxable year
				shall be made on a timely filed return for such year. Such election, once made,
				shall be irrevocable for such taxable year. Such election shall not take effect
				unless the organization designates the apportionment as such in a written
				notice mailed to its patrons during the payment period described in section
				1382(d).
									(B)Treatment of
				organizations and patrons
									(i)OrganizationsThe
				amount of the credit not apportioned to patrons pursuant to subparagraph (A)
				shall be included in the amount determined under subsection (b) for the taxable
				year of the organization.
									(ii)PatronsThe
				amount of the credit apportioned to patrons pursuant to subparagraph (A) shall
				be included in the amount determined under such subsection for the first
				taxable year of each patron ending on or after the last day of the payment
				period (as defined in section 1382(d)) for the taxable year of the organization
				or, if earlier, for the taxable year of each patron ending on or after the date
				on which the patron receives notice from the cooperative of the
				apportionment.
									(iii)Special rules
				for decrease in credits for taxable yearIf the amount of the
				credit of the organization determined under such subsection for a taxable year
				is less than the amount of such credit shown on the return of the organization
				for such year, an amount equal to the excess of—
										(I)such reduction,
				over
										(II)the amount not
				apportioned to such patrons under subparagraph (A) for the taxable year, shall
				be treated as an increase in tax imposed by this chapter on the
				organization.
										Such increase
				shall not be treated as tax imposed by this chapter for purposes of determining
				the amount of any credit under this chapter or for purposes of section
				55.(f)Renewable
				dieselFor purposes of this title—
							(1)Treatment in the
				same manner as biodieselExcept as provided in paragraph (2),
				renewable diesel shall be treated in the same manner as biodiesel.
							(2)ExceptionSubsection
				(b) shall not apply with respect to renewable diesel.
							(3)Renewable diesel
				definedThe term renewable diesel means liquid
				fuel derived from biomass which meets—
								(A)the registration
				requirements for fuels and fuel additives established by the Environmental
				Protection Agency under section 211 of the Clean Air Act (42 U.S.C. 7545),
				and
								(B)the requirements
				of the American Society of Testing and Materials D975 or D396, or other
				equivalent standard approved by the Secretary.
								Such term
				shall not include any liquid with respect to which a credit may be determined
				under section 40. Such term does not include any fuel derived from coprocessing
				biomass with a feedstock which is not biomass. For purposes of this paragraph,
				the term biomass has the meaning given such term by section
				45K(c)(3).(4)Certain aviation
				fuelExcept as provided in
				the last 3 sentences of paragraph (3), the term renewable diesel
				shall include fuel derived from biomass which meets the requirements of a
				Department of Defense specification for military jet fuel or an American
				Society of Testing and Materials specification for aviation turbine
				fuel.
							(g)TerminationThis
				section shall not apply to any sale or use after December 31,
				2014.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by striking the item relating
			 to section 40A and inserting the following new item:
				
					
						Sec. 40A. Biodiesel
				production.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to biodiesel
			 sold or used after December 31, 2009.
			2.Reform of
			 biodiesel excise tax incentives
			(a)In
			 generalSubsection (c) of
			 section 6426 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(c)Biodiesel
				credit
						(1)In
				generalFor purposes of this
				section, the biodiesel credit is $1.00 for each gallon of biodiesel produced by
				the taxpayer and which—
							(A)is sold by such producer to another
				person—
								(i)for use by such
				other person’s trade or business (other than casual off-farm
				production),
								(ii)for use by such
				other person as a fuel in a trade or business, or
								(iii)who sells such
				biodiesel at retail to another person and places such biodiesel in the fuel
				tank of such other person, or
								(B)is used or sold by
				such producer for any purpose described in subparagraph (A).
							(2)DefinitionsAny
				term used in this subsection which is also used in section 40A shall have the
				meaning given such term by section 40A.
						(3)Biodiesel
				transfers from an IRS registered biodiesel production facility to an IRS
				registered terminalCredit
				allowed under this subsection can be claimed by a registered terminal or
				refinery in instances where section 4081(a)(1)(B) is applicable. Credit allowed
				under this subsection cannot be claimed by a terminal or refinery on fuel upon
				which the credit was previously claimed by a biodiesel producer.
						(4)TerminationThis
				subsection shall not apply to any sale, use, or removal for any period after
				December 31,
				2014.
						.
			(b)Payment of
			 creditSubsection (e) of section 6427 of such Code is
			 amended—
				(1)by striking
			 or the biodiesel mixture credit in paragraph (1),
				(2)by redesignating
			 paragraphs (3) through (6) as paragraphs (4) through (7), respectively, and by
			 inserting after paragraph (2) the following new paragraph:
					
						(3)Biodiesel
				creditIf any person produces
				biodiesel and sells or uses such biodiesel as provided in section 6426(c), the
				Secretary shall pay (without interest) to such person an amount equal to the
				biodiesel credit with respect to such
				biodiesel.
						,
				(3)by striking
			 paragraph (1) or (2) each place it appears in paragraphs (4) and
			 (6), as redesignated by paragraph (2), and inserting paragraph (1), (2),
			 or (3),
				(4)by striking alternative fuel
			 each place it appears in paragraphs (4) and (6), as redesignated by paragraph
			 (2), and inserting fuel, and
				(5)by striking
			 biodiesel mixture (as defined in section 6426(c)(3)) in
			 paragraph (7)(B), as so redesignated, and inserting biodiesel (within
			 the meaning of section 40A).
				(c)Exemption for
			 transfers between registered facilitiesSubparagraph (B) of
			 section 4081(a)(1) of such Code is amended by adding at the end the following
			 new clause:
				
					(iii)The tax imposed by this paragraph shall not
				apply to biodiesel that is removed from a registered IRS biodiesel plant and is
				transferred to a IRS registered terminal or
				refinery.
					.
			(d)Producer
			 registration requirementSubsection (a) of section 6426 of such
			 Code is amended by striking subsections (d) and (e) in the flush
			 sentence at the end and inserting subsections (c), (d), and
			 (e).
			(e)RecaptureSubsection
			 (f) of section 6426 of such Code is amended to read as follows:
				
					(f)Recapture
						(1)Alcohol fuel
				mixturesIf—
							(A)any credit was determined under this
				section with respect to alcohol used in the production of any alcohol fuel
				mixture, and
							(B)any person—
								(i)separates the alcohol from the mixture,
				or
								(ii)without separation, uses the mixture other
				than as a fuel,
								then there
				is hereby imposed on such person a tax equal to the product of the applicable
				amount and the number of gallons of such alcohol.(2)BiodieselIf
				any credit was determined under this section with respect to the production of
				any biodiesel and any person does not use such biodiesel for a purpose
				described in subsection (c)(1), then there is hereby imposed on such person a
				tax equal to $1 for each gallon of such biodiesel.
						(3)Applicable
				lawsAll provisions of law,
				including penalties, shall, insofar as applicable and not inconsistent with
				this section, apply in respect of any tax imposed under paragraph (1) or (2) as
				if such tax were imposed by section 4081 and not by this
				section.
						.
			(f)Clerical
			 amendmentThe heading of section 6426 of such Code (and the item
			 relating to such section in the table of sections for subchapter B of chapter
			 65 of such Code) is amended by striking alcohol fuel, biodiesel, and
			 alternative fuel mixtures and inserting alcohol fuel mixtures,
			 biodiesel production, and alternative fuel mixtures.
			(g)Effective
			 dateThe amendments made by
			 this section shall apply to biodiesel sold or used after December 31,
			 2009.
			3.Biodiesel treated
			 as taxable fuel
			(a)Biodiesel
			 treated as taxable fuelClause (i) of section 4083(a)(3)(A) of
			 such Code is amended by inserting , including biodiesel (as defined in
			 section 6426(c)(3)), after (other than gasoline).
			(b)Effective
			 dateThe amendment made by this section shall apply to biodiesel
			 removed, entered, or sold after the date which is 6 months after the date of
			 the enactment of this Act.
			
